United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-40784
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RODRIGO SEGOVIA-VELAZQUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-01-CR-1346-1
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Rodrigo Segovia-Velazquez appeals his guilty-plea conviction

and sentence for possession with intent to distribute more than

five kilograms of cocaine.   For the first time on appeal,

Segovia-Velazquez argues that the factual basis is insufficient

to support his guilty plea because it does not establish that he

knew the type and quantity of controlled substance he possessed.

He concedes that this argument is foreclosed by this court’s

recent decision in United States v. Gamez-Gonzalez, 319 F.3d 695,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40784
                               -2-

700 (5th Cir. 2003), but he raises it to preserve it for Supreme

Court review.

     Segovia-Velazquez argues, also for the first time on appeal,

that 21 U.S.C. § 841 is unconstitutional in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).   He concedes that this

argument is foreclosed by United States v. Slaughter, 238 F.3d

580, 582 (5th Cir. 2000), but he raises it to preserve it for

Supreme Court review.

     AFFIRMED.